

114 S21 IS: Local Disaster Contracting Fairness Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 21IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure efficiency and fairness in the awarding of Federal contracts in connection with natural
			 disaster reconstruction efforts.1.Short
			 titleThis Act may be cited as
			 the Local Disaster Contracting Fairness Act of 2015.2.DefinitionsIn this Act—(1)the term executive agency has the meaning
			 given that term in section 133 of title 41, United States Code;(2)the term local subcontractor means,
			 with respect to a contract, a subcontractor who has a principal place of
			 business or regularly conducts operations in the area in which work is to
			 be
			 performed under the contract by the subcontractor; and(3)the term natural disaster
			 reconstruction efforts means reconstruction efforts undertaken in an
			 area for which the President has declared a major disaster under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance
			 Act (42 U.S.C. 5170).3.Federal
			 contracting requirements(a)In
			 generalThe head of an
			 executive agency may not enter into an agreement for debris removal or
			 demolition services in connection with natural disaster reconstruction
			 efforts
			 unless the agreement specifies that—(1)all of the work
			 under the contract will be performed by the prime contractor or 1 or more
			 subcontractors at 1 tier under the contract;(2)any work
			 performed under the contract by subcontractors will be performed by local
			 subcontractors, except to the extent that local subcontractors are not
			 available to perform such work;(3)the prime
			 contractor will act as the project manager or construction manager for the
			 contract; and(4)the prime
			 contractor—(A)has primary
			 responsibility for managing all work under the contract; and(B)will be paid a
			 certain percentage of the overall value of the contract as sole
			 compensation
			 for assuming the risk associated with such responsibility.(b)Preference for
			 subcontractors affected by natural disastersIn entering into an
			 agreement for debris removal or demolition services in connection with
			 natural
			 disaster reconstruction efforts, the head of an executive agency shall
			 give a
			 preference in the source selection process to each offeror who certifies
			 that
			 any work that is to be performed under the contract by subcontractors will
			 be
			 performed by local subcontractors.4.ApplicabilityThe requirements under section 3 shall apply
			 to agreements entered into on or after the date of enactment of this
			 Act.